DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lathrop et al. (2012/0277762).
Lathrop discloses surgical instrument (156) (note that device 156 is very similar to device 10 and has several components and mechanism which are described in the description of device 10 instead of the description of device 156 as stated in [0085]) comprising an elongate body (16) with a longitudinal axis (Fig. 16), having a distal end (Fig. 16) carrying a work member (158) that is hingeable around a distal pitch axis (B) and around a distal transverse axis (A), and a proximal end (Fig. 16) carrying a handle member (160) having a finger support part (110) and 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
.
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Lathrop does not disclose the claimed invention as stated in page 14 of the arguments. 
The examiner disagrees as seen in the rejection above, Lathrop does disclose all the claimed limitations and therefore anticipates the claims. 
	Applicant further states that Lathrop fails to teach the inside hand region as claimed and that the inside hand region 73 as taught by Lathrop does not correspond to the inside hand region between the joint of the thumb and the index finger. 
	The examiner disagrees, as seen in the rejection above, Lathrop does disclose that the inside hand region (73 which includes the area in the circle as seen in Fig. 8 and stated in [0078]) near the hinge point (Fig. 8 and 16) that, in use, is disposed adjacent the joint of one of the fingers and the thumb of the user (Fig. 8 and 16 and [0078]) (note that the region is lying near or close (www.dictionary.com definition of adjacent) to the joint between the finger and thumb). 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  ) (note that the claism states that one of the fingers not the index finger) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further states that since the cable boxes 120 and 124 of Lathrop are inside the hand region of Lathrop therefore the pivot axis G is not inside the hand region. 
The examiner disagrees, even though the device of Lathrop has extra components inside the hand region (73), the G axis of Lathrop is still inside the region as seen in Fig. 8 and 16 and described in paragraph [0078]; hence Lathrop meets the claimed limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a device with small wrist movement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771